June 30, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       1717 BISSONNET, LLC, APPELLANT AND CROSS-APPELLEE

NO. 14-14-00589-CV                       V.

   PENELOPE LOUGHHEAD, LUONG NGUYEN, LAM NGUYEN AND
      KATHERINE HOANG, JOINTLY, JAMIE FLATT, DONALD
 VERPLANCKEN, NORMAN AND SUANNAH RUND, JOINTLY, ACHIM
AND DIANA BELL, JOINTLY, JEANNE MEIS, MARY VAN DYKE, RALPH
 AND LESLIE MILLER, JOINTLY, YIN AND SURONG ZHANG, JOINTLY,
    MARTHA GARIEPY, STEPHEN ROBERTS, SUZANNE POWELL,
MICHELLE JENNINGS AND MICHAEL TETZLAFF, JOINTLY, JAMES AND
ALLISON CLIFTON, JOINTLY, KIMBERLY BELL, RICHARD AND MARY
BARANIUK, JOINTLY, KENNETH REUSSER AND XANTHI COUROUCLI,
JOINTLY, AND EARLE MARTIN, APPELLEES AND CROSS-APPELLANTS

                     ________________________________

       This cause, an appeal from the judgment, signed July 18, 2014, was heard
on the transcript of the record. We have inspected the record and find error in the
judgment.

       We order the portion of the judgment ordering that appellees/cross-
appellants, Penelope Loughhead, Luong Nguyen, Lam Nguyen and Katherine
Hoang, jointly, Jamie Flatt, Donald Verplancken, Norman and Suannah Rund,
jointly, Achim and Diana Bell, jointly, Jeanne Meis, Mary Van Dyke, Ralph and
Leslie Miller, jointly, Yin and Surong Zhang, jointly, Martha Gariepy, Stephen
Roberts, Suzanne Powell, Michelle Jennings and Michael Tetzlaff, jointly, James
and Allison Clifton, jointly, Kimberly Bell, Richard and Mary Baraniuk, jointly,
Kenneth Reusser and Xanthi Couroucli, jointly, and Earle Martin, recover from
appellant/cross-appellee, 1717 Bissonnet, LLC, damages for loss of market value
be REVERSED and RENDER judgment that appellees/cross-appellants take
nothing on their claim for damages without prejudice to their right to seek damages
once a claim for an existing nuisance accrues.

       We further order the portion of the judgment taxing costs of court against
appellant/cross-appellee, 1717 Bissonnet, LLC, be REVERSED and RENDER
judgment taxing all costs of court against appellees/cross-appellants, Penelope
Loughhead, Luong Nguyen, Lam Nguyen and Katherine Hoang, jointly, Jamie
Flatt, Donald Verplancken, Norman and Suannah Rund, jointly, Achim and Diana
Bell, jointly, Jeanne Meis, Mary Van Dyke, Ralph and Leslie Miller, jointly, Yin
and Surong Zhang, jointly, Martha Gariepy, Stephen Roberts, Suzanne Powell,
Michelle Jennings and Michael Tetzlaff, jointly, James and Allison Clifton, jointly,
Kimberly Bell, Richard and Mary Baraniuk, jointly, Kenneth Reusser and Xanthi
Couroucli, jointly, and Earle Martin, except for those costs taxed in the judgment
against “Non-Prevailing Plaintiffs.”

      We order the remainder of the judgment of the court below AFFIRMED.
      We further order that all costs incurred by reason of this appeal be paid by
appellees/cross-appellants, Penelope Loughhead, Luong Nguyen, Lam Nguyen and
Katherine Hoang, jointly, Jamie Flatt, Donald Verplanken, Norman and Suannah
Rund, jointly, Achim and Diana Bell, jointly, Jeanne Meis, Mary Van Dyke, Ralph
and Leslie Miller, jointly, Yin and Surong Zhang, jointly, Martha Gariepy, Stephen
Roberts, Suzanne Powell, Michelle Jennings and Michael Tetzlaff, jointly, James
and Allison Clifton, jointly, Kimberly Bell, Richard and Mary Baraniuk, jointly,
Kenneth Reusser and Xanthi Couroucli, jointly, and Earle Martin—jointly and
severally.

      We further order this decision certified below for observance.